COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-058-CV

VICTOR MELTZER, M.D.                                               APPELLANT

                                           V.

JUDITH MACDONALD,                                                   APPELLEES
INDIVIDUALLY AND AS
REPRESENTATIVE OF THE
ESTATE OF WALTER MACDONALD,
STEPHANIE L. MACDONALD,
THOMAS W. MACDONALD,
TREVOR A. MACDONALD,
AND WAYNE J. MACDONALD

                                        ----------

           FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                        ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                        ----------

      We have considered appellant’s unopposed “Motion For Dismissal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
           See Tex. R. App. P. 47.4.
     Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                              PER CURIAM

PANEL: WALKER, DAUPHINOT, and GARDNER, JJ.

DELIVERED: March 4, 2010




                                      2